DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7, 13-16, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, Applicant uses the phrase “preferably different”, whereby such exemplary language creates confusion as to what is actually required by the claims.
Regarding Claims 13 and 14, Applicant recites the phrases “preferably” and “more preferably”, wherein the usage of such terminology creates multiple ranges within the same claims without specifying which one(s) are specifically required – see MPEP 2173.05(c), see also MPEP 2173.05(d) as it pertains to exemplary language. For the sake of prosecution only the broadest recited range will be considered (i.e. 0 - 3.0mm in Claim 13 and 0 – 1.0mm in Claim 14).
Regarding Claim 15, Applicant recites the limitation “or one of its individual components, i.e. the catheter tube and/or guide wire” creates confusion over how Applicant is using the phrase “i.e.” [id est]. Id est is by definition, used to define an exhaustive synonym – however in common usage it is frequently used to define inexhaustive examples. Here the linking of a broad genus “or one of its individual components” with “id est” followed by “the catheter tube and/or guide wire” would be evocative that Applicant intended the “id est” to read as “exempli gratia” – particularly when considered in association with the other alternative “wherein the guide wire-catheter assembly” which would already necessarily include any of the subcomponents enumerated with the guide wire-catheter assembly (i.e. the “catheter tube and/or the guide wire” are already part of the “guide wire-catheter assembly” – see Clm. 1). In other words, either “i.e.” is being used as an exemplary fashion to list a non-exhaustive number of species which are already captured by the broader genus or “i.e.” is being used to exhaustively define the a list of suitable “individual components”. In either case the claim appears to simultaneously claim the entire assembly in general and specific components of the entire assembly without making clear how these “individual components” would not already be encompassed by “the guide wire-catheter assembly” as a whole.
Regarding Claim 16, Applicant recites “the guide wire core” in contrast to the “core wire” introduced in Claim 3. It is unclear if this “core” is intended to be the same or different as the “core wire” in parent Claim 3.
	Regarding Claim 20, Applicant recites “or other gripping elements” wherein such a vague limitation is considered to be indefinite as the specification does not set forth a clear and consistent standard for consideration of what structure may or may not be considered a “gripping element” – e.g. would the catheter wall itself be considered a “gripping element”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 12-15, 17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0131343 (“Abrams”).
Regarding Claim 1, Examiner first submits that the specification appears to be utilizing “guide wire” in a broader manner to reference a “wire”-type device that is not used for an over-the-wire procedure wherein the guide wire is first inserted to the area of interest and then the catheter is inserted over the wire to track the wire to said area of interest. Rather the “guide wire” of the specification appears to be a “guide wire” in a more general sense to be used as a steering wire that can, together with the catheter, be manipulated to influence the deflection of the catheter (see particularly Fig. 15A and 15B which illustrates the proximal end of the guide wire and catheter. As such, this broadened usage of the term “guide wire” will be relied upon for the establishing the broadest reasonable interpretation of the claims and therefore shall be read upon by pull-wires and the like – i.e. devices which may not necessarily be used for over-the-wire procedures, but still take the form of an elongate cylindrical appliance which is received within the lumen of a catheter and can be manipulated to influence/guide deflection of the catheter to steer the catheter to a target area of interest.
Abrams discloses a guide wire-catheter assembly (see e.g. 100, 200, 400), comprising:
A catheter tube (see e.g. 102, 202, or 402) having an longitudinal channel (see e.g. 108, 208, 408); and
A guide wire (see e.g. 120, 220, 420, 520 – an article consistent with the “guide wire” as presented in the instant specification which does not necessitate or imply any physical structure inconsistent with the elements defined by Abrams) configured to be moveable in the longitudinal channel (see Par. 26 and 46 – see also Figs. 1A-2B-B, 4A-5B – wherein “moveable” can reference both longitudinal, axial movement as afforded by its “detachable” nature which allows for repositioning “at other locations along its length” as well as the radial expansive movement);
Wherein the catheter tube comprises a bendable part (106, 206, 406) near its distal end (see e.g. Par. 28 – RE: “the distal end 106 is made softer than the proximal portion of the cannula 102 by using different material and/or having a thinner wall thickness”), wherein  the bendable part comprises, in a circumferential direction of the catheter tube, a varying flexibility, such that exerting a longitudinal compression force in a proximal direction at a compression location distally of the bendable part results in bending of the bendable part (Par. 30, 32, 33, 37) wherein the phrase “the bendable part comprises, in a circumferential direction of the catheter tube, a varying flexibility” is sufficiently broad (absent the recitation of additional structure) to reference the “varying flexibility” owing to the different thickness of the distal segment (as compared to the proximal segment – see Par. 30) whereby said thickness is circumferential about the catheter or the bias afforded by the eccentric location of the lumen (208 – see Par. 33) which affords an eccentric wall thickness (see Fig. 2 B-B) which is understood to impart a varying flexibility about the circumference whereby said difference varies radially), Applicant’s attention is also directed toward Par. 28 which describes “one or more openings or lots at the wall of the cannula 103 to provide a desired flexural and/or torsional stiffness… [t]he openings or slots can extend partially or completely through a thickness of the wall of the cannula 102”;
Wherein the guide wire comprises an expandable part (140, 240, 428/429), wherein the expandable part is moveable between a non-expanded position (see e.g. Fig. 1A, 4A, 5A), in which a cross section of the expandable part is smaller than a smallest cross section of the longitudinal channel of the catheter tube (see e.g. Fig. 1A, 4A, 5A, and an expanded position (see e.g. Fig. 1B, 2, 4B, 5B), in which a cross section of the expandable part is larger than the smallest cross section of the longitudinal channel of the catheter tube (see especially Fig. 4B – but also see Fig. 1B, 2, and 5 wherein it is understood that in order to supply sufficient friction/interference engagement between the expandable part and the catheter wall – which comprises a lubricious liner – it is to be understood that the maximum diameter of the expandable member is larger than the minimum diameter of the catheter lumen such that expansion of the expandable member imparts a compressive force to the wall of the catheter creating the interference fit without the expandable member sliding when pulled proximally – see Par. 28, 29), furthermore, presuming arguendo that the expanded configuration of the member (120, 220, 520) is not understood by the ordinary artisan to be larger than the at-rest diameter of the lumen of the catheter, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the catheter to have at least one ledge/shelf/recess and the like (see generally at 414 – see also Par. 40) in association with the other embodiments (e.g. Fig. 1 and 2) in order to ensure that the expandable member will not slip during pullback (whereby such slipping would be understood to be undesirable and negatively impact the ability of the catheter to reliably and consistently bend in a predictable manner);
wherein, when the expandable part is in the expanded position, the expandable part is configured to exert the longitudinal compression force on the compression location in order to bend the bendable part of the catheter tube (Par. 30, 32, 33, 37, 39).
Abrams discloses the invention substantially as claimed except for explicitly disclosing that when the expandable part is in the non-expanded position, the guide wire can be moved completely in and out of the longitudinal channel of the catheter tube. Rather, Abrams uses the broader language “detachably secured” without clearly articulating that such “detachment” will be permissive to “complete” movement “in and out of the longitudinal channel”. However, it is well-established that making components of an invention separable/replaceable is an obvious design choice and requires only routine and customary skill in the art, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), whereby such ability to completely insert and completely remove the guide wire from the catheter will be understood to allow the guide wire to be assembled with the catheter (and replaced as needed if damaged or requiring re-sterilization to be reused) and longitudinally advanced/retracted as needed in order to be indexed to different locations along the length of the catheter (see Par. 46). Furthermore, presuming, arguendo, that the phrase “completely in and out” of the longitudinal channel includes configurations wherein the guide wire is sufficiently long so as to extend out from the distal end of the catheter – Examiner notes that in certain embodiments an alternative guide wire (720) is configured to protrude from the distal end of the catheter (see Fig. 7B). Examiner submits that such a demonstration by Abrams, in association with the disclosure that the various guide wire embodiments should be repositionable along various lengths of the catheter (see Par. 46), Examiner submits that it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the guide wire of any of the embodiments of Abrams to be sufficiently long so as to be capable of extending out of the distal open end of the catheter, as illustrated in association with the embodiment of Fig. 7B, in order to ensure that the catheter can be engaged at ANY location along its length, including the extreme distal end thereof.
Regarding Claim 2, Abrams discloses that the expandable part is arranged at or near a distal end of the guide wire (see Fig. 1, 2, 4, 5).
Regarding Claim 3, Abrams discloses, in some embodiments, the guide wire comprises a guide wire sleeve (e.g. 422 or 522) and a core wire (e.g. 430 or 532), wherein the expandable part is movable between the non-expanded position and the expanded position by longitudinal movement between the guide wire sleeve and the core wire (see e.g. Figs. 4A-4B or 5A-5B).
Regarding Claim 5, Abrams discloses the compression location of the catheter tube is formed by a distal end surface of the catheter tube defining a distal opening of the longitudinal channel (see Figs. 1A-2B-B and 4A-4B).
Regarding Claim 12, Abrams discloses the guide wire-catheter assembly comprises a locking device to lock a position of the guide wire with respect to the catheter tube (see e.g. 414 – but also see Par. 40 which suggests that a plurality of various engaging features between the expandable member and the catheter may be employed in the embodiments, whereby it will be understood to be within the purview of the invention of Abrams to modify the configurations of Fig. 1, 2, and 5 to supplement the engagement of the expandable member with frictional/interference engaging means at various locations – similar to the shelf/recess 414 – to ensure that the expandable member does not slip from its retained position).
Regarding Claims 13 and 14, Abrams discloses the invention substantially as claimed except for explicitly disclosing the dimensions of the device, particularly including the outer diameter of the catheter tube and the outer diameter of the guide wire in the non-expanded position. Abrams merely indicates the device is configured to be received within the patient’s “blood vessels” including veins and arteries (see e.g. Par. 2) as well as “other body cavit[ies]”. The ordinary artisan would immediately recognize and appreciate that the diameter of the catheter is a result effective variable pursuant to the specific bodily vessel/cavity to be treated, whereby the size of such vessels/cavities is understood to vary not only within a patient (i.e. the aorta versus the coronaries), but also from patient to patient (i.e. a small child versus a large adult male). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of Abrams to a variety of different diameters, including diameters of the catheter tube less than 3.0mm and diameter of the non-expanded position of the guide wire outer diameter to less than 1.0mm, thereby only achieving the expected results of optimizing the catheter system for a specific, small diameter bodily lumen. It has been held that discovering the optimal or workable range of a result effective variable requires only routine and customary skill in the art, see e.g. Smith v. Nichols, 88 US 112, 118-19 (1874) and In re Williams, 36, F.2d 436, 438 (CCPA 1929). Furthermore, it has been held that the mere change in size/proportion of an invention likewise only requires routine and customary skill in the art and cannot sustain patentability wherein such a change does not confer an unexpected results or outcome, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). 
	Regarding Claim 15, Abrams discloses the guide wire-catheter assembly comprises one or more markers of radiopaque material (see Par. 27; Clm. 20) – whereby it is understood to be obvious to include such reference markers to ANY of the disclosed cannulas and not merely the explicitly enumerated cannula (102).
	Regarding Claim 17, in some embodiments (see Fig. 5B), the guide wire-catheter assembly comprises an operating device (538) to adjust a relative position of a proximal end of the guide wire with respect to a proximal end of the catheter tube.
	Regarding Claim 19, Abrams discloses the catheter tube comprises multiple compression locations (Par. 46).
	Regarding Claim 20, Abrams discloses that the compression location can be formed by a rim/groove (see e.g. 414) among other features (Par. 40), whereby the catheter may include a plurality of regions which permit for engaging the guide wire along the length of the catheter (see Par. 46). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to include frictional gripping features such as “snap-fits”, “frictional type connectors”, “rims”, “grooves” and the like to multiple locations along the length of the various embodiments (see 102, 202, 402) of the cannula of Abrams, in order to permit a plurality of bending/compression locations with features which will ensure that the pulling of the guide wire does not cause the guide wire to slip within the catheter lumen.
	Regarding Claim 21, Examiner submits that without specifying the structure of the “sensor”, the claim is sufficiently broad so as to read upon the radiopaque marker of the catheter in association with the fluoroscopic equipment used to monitor/observe the position of the marker – thereby creating a “sensor” on the catheter tube configured to provide a sensor signal (i.e. visual observation) representative for a degree of bending of the catheter tube.
Regarding Claim 22, Examiner submits that the instant claim is merely directed toward an intended utility of the catheter without specifying any particular structure not found with respect to the device of Abrams. Furthermore, Examiner submits that the device of Abrams is specified as a catheter suitable for vasculature or “other body cavit[ies]” (Par. 2) whereby the ordinary artisan would immediately recognize and appreciate that an NG or oral feeding tube is merely one such “body cavity” which would have been obvious in view of the broader genus enumerated by Abrams. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize the catheter of Abrams, by afforded the catheter with any sufficient length and/or diameter, necessary to affect naso-gastric or oro-gastric feeding in any number of patients (ranging from neonates to adult males as well as including veterinary applications), thereby merely achieving the expected and predictable results of provided a catheter construction for a well-known and obvious route of bodily access within the base genus of “body cavity” identified in Abrams, to achieve only predicted and expected outcomes.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0131343 (“Abrams”) as applied above, and further in view of U.S. Publication No. 2002/0082610 (“Cioanta”).
Regarding Claim 4, Abrams discloses the invention substantially as claimed except that the expandable part comprises a “bellows shaped sleeve part”. However, related expandable parts having such a “bellows” shape are known to the art. For example, Cioanta dislcoses in the art of catheter expandable members/balloons it is known for shapes such as “pear shapes, ramped or inclined shapes, bulbous shapes, elliptical shapes, oval shapes, cylindrical shapes, accordion pleated shapes [bellows], shapes with tapered fins (such as circumferentially disposed about the perimeter of the lower portion of the stent body), and the like” (Par. 64). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the expandable part of the guide wire (520) of Abrams which comprises a first end connected to the core wire (see Fig. 5) and the other end connected to the guide wire sleeve (see Fig. 5) to comprise a accordion pleated, bellows shape in alternative to the illustrated oval shape, as disclosed by Cioanta, whereby Cioanta discloses the two shapes to be suitable alternative shapes to one another and the mere change in shape of an invention cannot sustain patentability where such a shape is known and does not confer any special, non-obvious, or unpredictable affect on the operation of the device, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0131343 (“Abrams”) as applied above, and further in view of U.S. Patent No. 5,674,197 (“van Muiden”)
Regarding Claim 6, Abrams discloses the invention substantially as claimed except that the bendable part comprises “a first material” and a “second material” with differing stiffnesses extending over respective parts of the circumference of the catheter tube. Rather Abrams only affords the bendable part to provide varying stiffnesses/bendabilities owing to a different in wall thickness and/or the presence of openings/slots. However, the prior art, see e.g. van Muiden, discloses a related steerable catheter (1) which is likewise induced to bend by pulling back on a wire (14) in order to induce compression of the catheter, wherein the bendable part of the catheter induces biased flexibilities via a first material (see Fig. 1 – note the disparate crosshatching when demonstrate different materials at 11, 12, 30 and the remaining catheter wall) extending over a first part of a circumference of the catheter tube (see Fig. 1), and a second material extending over a second part of the circumference of the catheter tube (Fig. 1), wherein the first material has a first stiffness and the second material has a second stiffness, wherein the first stiffness is larger than the second stiffness, such that exerting a longitudinal compression force causes bending of the bendable part (Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Abrams with a directional bending bias provided by differing material stiffnesses about the circumference of the catheter shaft, as disclosed by van Muiden, as a simple, predictable alternative to the means specifically suggested by Abrams, whereby it has been held that substitution of alternative means for accomplishing the same function requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding Claims 7 and 8, Examiner submits that the first and second “sub-parts” can be interpreted to be inclusive of the first and second materials of differing stiffnesses provided to the catheter of Abrams in view of modification pursuant to the disclosure of van Muiden, wherein a first bendable sub-part and a second bendable sub-part, wherein the first bendable sub-part is configured to bend in a first bending direction, and wherein the second bendable sub-part is configured to bend a second bending direction, wherein the first bending direction and the second bending direction are preferably different, wherein the first bendable sub-part and the second bendable sub-part each comprise a first material, extending over a first part of a circumference of the catheter tube, and a second material extending over a second part of the circumference of the catheter tube, wherein the first material has a first stiffness and the second material has a second stiffness, wherein the first stiffness is larger than the second stiffness, such that exerting a longitudinal compression force causes bending of the first bendable sub-part and bending of the second bendable sub-part (see Fig. 1 and 2, van Muiden).
Regarding Claim 9, as detailed with respect to Claims 7 and 8 above, Abrams, in view of van Muiden, obviates a configuration wherein the bendable part comprises a first bendable sub-part and a second bendable sub-part, wherein the first bendable sub-part is configured to bend in a first bending direction, and wherein the second bendable sub-part is configured to bend in a second bending direction (see van Muiden – Fig. 2),
wherein the second bendable sub-part is rotatable about a longitudinal axis of the catheter tube with respect to the first bendable sub-part, to adjust the first bending direction with respect to the second bending direction (i.e. the orientation of the bends in van Muiden can be altered with respect to one another via rotation of the catheter about its longitudinal axis – i.e. the second bendable sub-part can be rotated about the longitudijnal axis of the catheter from the right hand orientation to a left hand orientation thereby adjusting the first bending direction with respect to the second bending direction – see below).

    PNG
    media_image1.png
    756
    517
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    756
    455
    media_image2.png
    Greyscale


Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0131343 (“Abrams”) as applied above, and further in view of U.S. Publication No. 2007/0149898 (“Inderbitzen”)
Regarding Claims 16-18, Abrams discloses the invention substantially as claimed except the operating device (see 538) is configured to lock the relative position of the guide wire core (536) with respect to the guidewire sleeve (524) is configured to “lock” the relative position of the core with respect to the sleeve in a first and second locking position corresponding to the non-expanded and expanded configurations. However, Inderbitzen discloses a related expandable member (30a) which is likewise configured to move between non-expanded and expanded configurations (Par. 39-43) pursuant to the relative movement of a core (44’) with respect to a sleeve (22a’), wherein an operating device (46 in association with the threads) is configured to lock the relative position of the guide wire core with respect to the guide wire sleeve in at least a first locking position in which the expandable part is arranged in the non-expanded position and a second locking position in which the expandable part is arranged in the expanded position, the operating device comprising, wherein the operating device comprises a first operating part and a second operating part, wherein the first operating part comprises a first screw thread and the second operating part comprises a second screw thread mating with the first screw thread (see Fig. 8).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Abrams to utilize a thread-type adjusting mechanism such that the expanded position and non-expanded position of the expandable member can be locked, as disclosed by Inderbitzen, in order to prevent accidental transitioning between the two configurations causing the catheter to slip.
When the modified device of Abrams is the expanded configuration the proximal end of the catheter tube will be fixed to the first operating part (due the compressive expansion of the expandable member) and the proximal end of the guidewire is connected to the second operating part.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0131343 (“Abrams”) as applied above, and further in view of  U.S. Publication No. 2012/0184955 (“Pivotto”)
Regarding Claim 21, should Examiner’s arguments concerning the breadth of the instantly claimed “sensor” as discussed above not be found persuasive the following is presented. Bend sensors, see Pivotto, are known to be incorporated into bendable catheter tubes, wherein changes to the orientation of the bend sensors can be used to calculate the degree of bending/deflection of the catheter (Par. 409). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to incorporate such bend  sensors in the catheter tube of Abrams, as disclosed by Pivotto, in order to allow a user to confirm the orientation of the catheter via observation of the bend sensor output thereby ensuring that the catheter is in the expected, proper orientation to assist in navigation
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0131343 (“Abrams”) as applied above, and further in view of U.S. Publication No. 2013/0237755 (“Singh”)
Regarding Claim 22, should Examiner’s arguments concerning the functional language recited in the claim and the obvious nature of using the device of Abrams to access any “body cavity” including the stomach via the typical and standard routes not be found persuasive the following is presented. Nieman discloses that feeding tubes can be provided with “steering system” (Clm. 52) to assist placement. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to embody the generic catheter of Abrams as a nasogastric or orogastric feeding tube to utilize the steering mechanism to advance the catheter to the desired location in the stomach, as disclosed by Singh, in order to access a specific body cavity and assist in placement of the catheter therein via a known, predictable steering mechanism.
Regarding Claim 23, Abrams discloses the invention substantially as claimed except that the catheter tube comprises a pH sensor, although as discussed above, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of Abrams specifically to be used as a nasogastric or orogastric feeding tube (see Clm. 22), whereby Singh discloses that it is known to provide pH sensors to these catheter tubes in order to allow the pH to be measured to confirm the location of the tube (see Par. 11, 12, 38). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the feeding tube of the device of Abrams with a pH sensor, as disclosed by Singh, in order to allow the user to confirm proper placement in the correct portion of the patient’s anatomy where it is understood that the pH of the trachea, stomach, and intestines differ substantially from one another

Allowable Subject Matter
Claim(s) 11 and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/11/2022